 Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 1 of 10 PageID# 896




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division



KEYARA FLEECE, on behalf
of herself and all others
similarly situated,

     Plaintiff,

V.                                      Civil Action No. 3:19cv396

HCA VIRGINIA HEALTH
SYSTEM d/b/a HCA VIRGINIA
HEALTH SYSTEM, et al.,

     Defendants.


                          MEMORANDUM OPINION


     This matter is before the Court on DEFENDANTS' RULE 12(b)(6)

MOTION TO DISMISS AMENDED COMPLAINT FOR FAILURE TO STATE A CLAIM

(ECF No. 62).      Having considered the motion, the supporting,

opposing, and reply memoranda, and for the reasons set forth below,

the DEFENDANTS' RULE 12(b)(6) MOTION TO DISMISS AMENDED COMPLAINT

FOR FAILURE TO STATE A CLAIM (ECF No. 62) will be granted.


                               BACKGROUND


     Keyara Fleece brings this class action against HCA Health

Services of Virginia, Inc. and HCA Health Services of Virginia,
Inc. d/b/a Henrico Doctors' Hospital (collectively referred as the
"Defendants") alleging that the Defendants engaged in an unfair,

deceptive and lawful practice "of charging its emergency care
patients a substantial undisclosed and effectively concealed
Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 2 of 10 PageID# 897
Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 3 of 10 PageID# 898
Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 4 of 10 PageID# 899
Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 5 of 10 PageID# 900
Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 6 of 10 PageID# 901
Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 7 of 10 PageID# 902
Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 8 of 10 PageID# 903
Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 9 of 10 PageID# 904
Case 3:19-cv-00396-REP Document 79 Filed 12/10/20 Page 10 of 10 PageID# 905
